DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Response
The 02/17/2022 response includes: (a) the abstract is currently amended; (b) the specification is currently amended; (c) claims 1, 8-9, 12 and 18 are currently amended; (d) claims 2, 4-7, 10-11, 13-17 and 20 are original; (e) claims 3 and 19 are canceled; and (f) the grounds for rejection set forth in the 11/17/2021 office action are traversed.  Claims 1-2, 4-18 and 20 are currently pending and an office action follows:
Response to Arguments
3.	Applicant’s arguments filed 02/17/2022 with respect to the rejection of claims 1-20 has been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection of claims 1, 5, 7-8 and 10 is made in view of a new prior art reference, U.S. Patent Pub. No. 2018/0047880 A1 to Lim et al., which was listed on the 01/27/2022 information disclosure statement.  In addition, claims 11-18 and 20 are allowed, and claims 2, 4, 6 and 9 would be allowed if the below-stated objections are overcome.  
Claim Objections
4.	Claim 9 is objected to because of the following informalities:  
	Claim 9 at line 4 needs to be changed from “the first reflector layer” to the “first reflective layer” to correct a lack of antecedent basis issue.  Compare claim 9 at line 3 includes “a first reflective layer”.  Appropriate correction is required.
Claim 9 at line 6 needs to be changed from “the second reflector layer” to the “second reflective layer” to correct a lack of antecedent basis issue.  Compare claim 9 at line 4 includes “a second reflective layer”.  Appropriate correction is required.
Claim Rejections – 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over multiple embodiments of U.S. Patent Pub. No. 2018/0090058 A1 to Chen et al. (“Chen”) in view of U.S. Patent Pub. No. 2018/0047880 A1 to Lim et al. (“Lim”).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

As to claim 1, an embodiment of Chen discloses a lighting module (FIG. 3; ¶¶0017, 0040-0041) comprising:
	a plurality of light-emitting diodes (LEDs)(320)(FIG. 3; ¶0040);
	a driving substrate(310)(FIG. 3: 315; ¶0040);
	a driving circuit(315)(FIG. 3; ¶0040) on an upper portion of the driving substrate(310)(FIG. 3: 315; ¶0040) and configured to drive the plurality of LEDs(320)(FIG. 3: 315; ¶0040);
	a plurality of partition walls(337)(FIG. 3; ¶0041) configured to divide light-emitting regions(cup-shaped/frustrum regions)(FIG. 3; ¶0041) by each of the plurality of LEDs(320)(FIG. 3; ¶0040); and
	reflective layers(335)(FIG. 3; ¶0041) formed on both sides of each of the plurality of partition walls(337)(FIG. 3; ¶0041).
	The embodiment of Chen does not expressly disclose a display module, wherein each of the plurality of partition walls is formed to have a predetermined height so that wavelengths of light emitted from each of the plurality of LEDs do not overlap each other.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	Another embodiment of Chen discloses a display module(200)(FIG. 2; ¶0036).
	Before the effective filing date of the claimed invention it would have been Chen with the another embodiment of Chen to provide a lighting module that is able to display an image to a user.	

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Lim discloses wherein each of the plurality of partition walls(W1-W3)(FIGs. 11, 13; ¶¶0020, 0045, 0057-0058) is formed to have a predetermined height (FIGs. 11, 13; ¶¶0020, 0045, 0057-0058) so that wavelengths of light emitted from each of the plurality of LEDs(13, 15, 17)(FIG. 11; ¶¶0035, 0041) do not overlap each other (FIGs. 11, 13; ¶¶0020, especially – “A combination of the insulating part 21 and the partition structure 45 may extend from a space among cells to a space among the first to third wavelength conversion parts to 53, thereby effectively blocking inter-cell optical interference on an overall optical path”, 0045, 0057-0058).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the cited embodiments of Chen with Lim to provide a display module that prevents optical interference between the plurality of LEDs so as to display images having uniform brightness.
7.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over multiple Chen et al. (“Chen”) in view of U.S. Patent Pub. No. 2018/0047880 A1 to Lim et al. (“Lim”) as applied above to claim 1, in view of an additional embodiment of Chen.
As to claim 5, the cited embodiments of Chen modified by Lim teach the display module of claim 1, as applied above.
The another embodiment of Chen further discloses further comprising: a plurality of pixels(220)(FIG. 2; ¶0036) in a matrix form (FIG. 2: 220; ¶0036).
The motivation to combine the another embodiment of Chen is set forth above for claim 1.
The cited embodiments of Chen and Lim do not expressly disclose wherein the plurality of pixels each comprise a red (R) sub pixel, a green (G) sub pixel, and a blue (B) sub pixel, and wherein the R-sub pixel, the G-sub pixel, and the B-sub pixel each correspond to one LED device among the plurality of LEDs.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

	An additional embodiment of Chen discloses wherein the plurality of lighting groups(B, G, R)(FIG. 11; ¶0052) each comprise a red (R) sub group(R)(FIG. 11; ¶0052), a green (G) sub group(G)(FIG. 11; ¶0052), and a blue (B) sub group(B)(FIG. 11; ¶0052), and wherein the R-sub group(R)(FIG. 11; ¶0052), the G-sub , and the B-sub group(B)(FIG. 11; ¶0052) each correspond to one LED device(B, G, R)(FIG. 11; ¶0052) among the plurality of LEDs(B, G, R)(FIG. 11; ¶0052).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the cited embodiments of Chen and Lim with an additional embodiment of Chen to provide a display module that displays brighter images (i.e., by having more lighting elements vis-à-vis partition walls.
	The cited embodiments of Chen and Lim teach wherein the plurality of pixels (Chen: FIGs. 2, 11: 220, B, G, R; ¶¶0036, 0052) each comprise a red (R) sub pixel (Chen: FIGs. 2, 11: 220, R; ¶¶0036, 0052), a green (G) sub pixel (Chen: FIGs. 2, 11: 220, G; ¶¶0036, 0052), and a blue (B) sub pixel(Chen: FIGs. 2, 11: 220, B; ¶¶0036, 0052), and wherein the R-sub pixel(Chen: FIGs. 2, 11: 220, R; ¶¶0036, 0052), the G-sub pixel(Chen: FIGs. 2, 11: 220, G; ¶¶0036, 0052), and the B-sub pixel(Chen: FIGs. 2, 11: 220, B; ¶¶0036, 0052) each correspond to one LED device(Chen: FIGs. 2, 11: 220, B, G, R; ¶¶0036, 0052) among the plurality of LEDs(Chen: FIGs. 2, 11: 220, B, G, R; ¶¶0036, 0052).
8.	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over multiple embodiments of U.S. Patent Pub. No. 2018/0090058 A1 to Chen et al. (“Chen”) in view of U.S. Patent Pub. No. 2018/0047880 A1 to Lim et al. (“Lim”) as applied above to claim 1, in view of China Patent No. 102237471 A to Zeng et al. (“Zeng”).
As to claim 7, the cited embodiments of Chen modified by Lim teach the display module of claim 1, as applied above.
The cited embodiments of Chen modified by Lim teach wherein each of the plurality of partition walls(Chen: FIG. 3: 337; ¶0041; Lim: FIGs. 11, 13: W1-W3; ¶¶0020, 0045, 0057-0058).
The motivation to combine Lim is set forth above for claim 1.
The embodiments of Chen and Lim do not expressly disclose wherein each of the plurality of partition walls comprises silicon.
Zeng discloses wherein each of the plurality of partition walls(200)(FIG. 2; p 5, especially – “Described junction surface 200 is made of good materials of heat radiation such as aluminum nitride, aluminum oxide, silicon or graphite”) comprises silicon.
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the cited embodiments of Chen and Lim with Zeng to provide a display module that prevents becoming damaged due to heat (e.g., warping or shrinking due to heat from light).

As to claim 8, the cited embodiments of Chen modified and Lim teach the display module of claim 1, as applied above.
The embodiment of Chen further discloses wherein the reflective layers(335)(FIG. 3; ¶0041).
The embodiments of Chen and Lim do not expressly disclose wherein the reflective layers comprises at least one of aluminum (Al) and aluminum nitride (AIN).
Zeng discloses wherein the reflective layers(250)(FIG. 2; p 5, especially – “reflector 250 is made of the high metal material of aluminum”) each comprise at least one of aluminum (Al)(FIG. 2: 250; p 5, especially – “reflector 250 is made of the high metal material of aluminum”) and aluminum nitride (AIN).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the cited embodiments of Chen and Lim with Zeng to provide a display module that is very effective at dispersing light so that displayed images have a high level of brightness.
9.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over multiple embodiments of U.S. Patent Pub. No. 2018/0090058 A1 to Chen et al. (“Chen”) in view of U.S. Patent Pub. No. 2018/0047880 A1 to Lim et al. (“Lim”) as applied above to claim 1, in view of U.S. Patent Pub. No. 2013/0330853 A1 to Tischler. 
As to claim 10, the embodiments of Chen and Lim teach the display module of claim 1, as applied above.
The embodiment of Chen further discloses wherein each of the plurality of (LEDs)(320)(FIG. 3; ¶0040).
The embodiments of Chen and Lim do not expressly disclose wherein each of the plurality of LEDs is a micro LED device in a flip-chip type.

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Tischler discloses wherein each of the plurality of LEDs(20)(FIGs. 4, 9; ¶¶0008-0009, 0046, 0049, 0066) is a micro LED device(20)(FIGs. 4, 9; ¶¶0008-0009, 0046, 0049, 0066) in a flip-chip type (¶0046).
Before the effective filing date of the claimed invention it would have been Chen and Lim with Tischler to provide a display module that may be fabricated more cheaply (see e.g., ¶0040) and that provides higher performance (e.g., due to lower inductance and better noise control).
Allowed Claims/Allowable Subject Matter/Potential Allowable Subject Matter
10.	Claims 11-18 and 20 are allowed.  Claims 2, 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  If the above-stated objections to claim 9 is overcome then it too would be allowable if rewritten in independent format.
Reasons for Allowance
11.	The following is examiner’s statement of reasons for allowance: the claimed invention is directed to:

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

claim 2 identifies the distinct features: “a plurality of semiconductor layers included in the plurality of LEDs is formed on the growth substrate(FIG. 3B: S3110, S3130-S3170)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2018/0090058 A1 to Chen et al. (“Chen”) and U.S. Patent Pub. No. 2018/0047880 A1 to Lim et al. (“Lim”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.  More specifically as to claim 2, the cited embodiments of Chen modified by Lim teach the display module of claim 1, as applied above from which claim 2 depends.
Lim further discloses wherein: each of the plurality of partition walls(W1-W3)(FIGs. 11, 13; ¶¶0020, 0045, 0057-0058) is a part of a plurality of protrusions(W1-W3)(FIGs. 11, 13; ¶¶0020, 0045, 0057-0058) formed by etching of a growth substrate to form the plurality of LEDs(13, 15, 17)(FIGs. 10-11; ¶¶0035, 0041, 0056); and the plurality of protrusions(W1-W3)(FIGs. 11, 13; ¶¶0020, 0045, 0057-0058) is formed before a plurality of semiconductor layers included in the plurality of LEDs(13, 15, 17)(FIGs. 10-11; ¶¶0035, 0041, 0056) is formed (¶0056).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the cited embodiments of Chen and Lim with the further teachings of Lim to provide a display module that minimizes the potential of the LEDs becoming damaged during manufacturing. 
The cited embodiments of Chen and Lim do not teach a plurality of semiconductor layers included in the plurality of LEDs is formed on the growth substrate, with all other limitations as claimed.

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

Dependent claim 4 identifies the distinct features: “wherein a width of each of the plurality of partition walls(FIG. 1: 113) narrows as a height increases toward an upper portion (FIG. 1: 113)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2018/0090058 A1 to Chen et al. (“Chen”) and U.S. Patent Pub. No. 2018/0047880 A1 to Lim et al. (“Lim”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.  More specifically as to claim 4, the cited embodiments of Chen modified by Lim teach the display module of claim 1, as applied above from which claim 4 depends but do not teach but does not teach claim 4’s above underlined additional limitations.

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

Dependent claim 9 identifies the distinct features: “wherein the reflective layers(FIG. 1: 114) comprise: a second reflective layer on the first reflector layer and comprising aluminum nitride; and a third reflective layer on the second reflector layer and comprising aluminum (FIG. 1: “114: Reflector layer including at least one of Al and AlN or multi-layer including first reflector layer Al, second reflector layer including AlN, and third reflector layer including Al”, with all other limitations as claimed.
The closest prior art, U.S. Patent Pub. No. 2018/0090058 A1 to Chen et al. (“Chen”), U.S. Patent Pub. No. 2018/0047880 A1 to Lim et al. (“Lim”) and China Patent No. 102237471 A to Zeng et al. (“Zeng”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.  More specifically, the cited embodiments of Chen, Lim and Zeng teach claim 8 from which claim 9 depends.
Zeng further discloses wherein the reflective layers(250)(FIG. 2; p 5, especially – “reflector 250 is made of the high metal material of aluminum”) comprise a first reflective layer(250)(FIG. 2; p 5, especially – “reflector 250 is made of the high metal material of aluminum”) comprising aluminum (FIG. 2: 250; p 5, especially – “reflector 250 is made of the high metal material of aluminum”).
The motivation to combine Lim’s further teachings is the same as set forth for claim 8 above.
The cited embodiments of Chen, Lim and Zeng do not teach wherein the reflective layers comprise: a second reflective layer on the first reflector layer and comprising aluminum nitride; and a third reflective layer on the second reflector layer and comprising aluminum, with all other limitations as claimed.

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

Independent claim 11 identifies the distinct features: “and forming a plurality of protrusions and a plurality of depressions on the growth substrate(FIG. 3B: S3110); and forming a reflector layer on a surface of the plurality of depressions(FIG. 3B: S3120)”, with all other limitations as claimed.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The closest prior art, U.S. Patent Pub. No. 2018/0090058 A1 to Chen et al. (“Chen”) and U.S. Patent Pub. No. 2018/0047880 A1 to Lim et al. (“Lim”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.  
More specifically as to claim 11, an embodiment of Chen discloses a method for manufacturing a lighting module (FIG. 3; ¶¶0017, 0038, 0040-0041), the method (FIG. 3; ¶¶0017, 0038, 0040-0041) comprising:
	forming a plurality of light emitting diodes (LEDs)(320)(FIG. 3; ¶¶0038, 0040); and
	forming a plurality of partition walls(337)(FIG. 3; ¶0041) that divide light-emitting regions(cup-shaped/frustrum regions)(FIG. 3; ¶0041) by each of the plurality of LEDs(320)(FIG. 3; ¶0040),
	wherein the forming the plurality of LEDs(320)(FIG. 3; ¶¶0038, 0040) comprises:
		etching a growth substrate to form a plurality of LEDs(320)(FIG. 3; ;
		and forming a reflector layer(335)(FIG. 3; ¶0041) on a surface of the plurality of protrusions(337)(FIG. 3; ¶0041).
	The embodiment of Chen does not expressly disclose a display module; and forming a plurality of protrusions and a plurality of depressions on the growth substrate; and forming a reflector layer on a surface of the plurality of depressions, and wherein the forming the plurality of partition walls comprises removing a part of the growth substrate so that the plurality of partition walls are formed based on the plurality of protrusions, and a space between the plurality of partition walls is formed based on the plurality of depressions.
	Another embodiment of Chen discloses a display module(200)(FIG. 2; ¶0036).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the embodiment of Chen with the another embodiment of Chen to provide a method for manufacturing a lighting module in which the lighting module is able to display an image to a user.
	Lim discloses and wherein the forming the plurality of partition walls(W1-W3)(FIGs. 11, 13; ¶¶0020, 0045, 0056-0058) comprises removing a part of the growth substrate so that the plurality of partition walls(W1-W3)(FIGs. 11, 13; ¶¶0020, 0045, 0056-0058) are formed based on the plurality of protrusions(W1-W3)(FIGs. 11, 13; ¶¶0020, 0045, 0056-0058), and a space between the plurality of partition walls(W1-W3)(FIGs. 11, 13; ¶¶0020, 0045, 0056-0058) is formed based on the plurality of depressions (¶0056).
Before the effective filing date of the claimed invention it would have been Chen with Lim to provide a method of manufacturing a display module that minimizes the potential of the LEDs becoming damaged during manufacturing. 
The cited embodiments of Chen and Lim do not expressly disclose and forming a plurality of protrusions and a plurality of depressions on the growth substrate; and forming a reflector layer on a surface of the plurality of depressions, with all other limitations as claimed.
Independent claim 18 identifies the distinct features: “a plurality of semiconductor layers included in the plurality of LEDs is formed on the growth substrate (FIG. 3B: 3130, 3140, 3150)”, with all other limitations as claimed.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The closest prior art, U.S. Patent Pub. No. 2018/0090058 A1 to Chen et al. (“Chen”), U.S. Patent Pub. No. 2007/0103386 A1 to Hara et al. (“Hara”) and U.S. Patent Pub. No. 2018/0047880 A1 to Lim et al. (“Lim”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.  
More specifically as to claim 18, an embodiment of Chen discloses a lighting module (FIG. 3; ¶¶0017, 0040-0041) comprises: 
a plurality of light-emitting diodes (LEDs)(320)(FIG. 3; ¶0040); 
a driving substrate(310)(FIG. 3: 315; ¶0040); 
a driving circuit(315)(FIG. 3; ¶0040) on an upper portion of the driving substrate(310)(FIG. 3: 315; ¶0040) and configured to drive the plurality of LEDs(320)(FIG. 3: 315; ¶0040); 
a plurality of partition walls(337)(FIG. 3; ¶0041) configured to divide light-emitting regions(cup-shaped/frustrum regions)(FIG. 3; ¶0041) by each of the plurality of LEDs(320)(FIG. 3; ¶0040); and 
reflective layers(335)(FIG. 3; ¶0041) formed on both sides of each of the plurality of partition walls(337)(FIG. 3; ¶0041).
The embodiment of Chen does not expressly disclose a display device comprising:
	a plurality of display modules; and 
a support plate configured to support the plurality of display modules, 
wherein each of the plurality of display modules comprises: 
a plurality of light-emitting diodes (LEDs); 
a driving substrate; 
a driving circuit on an upper portion of the driving substrate and
configured to drive the plurality of LEDs; 
a plurality of partition walls configured to divide light-emitting
regions by each of the plurality of LEDs; and 
reflective layers formed on both sides of each of the plurality of
partition walls, wherein each of the plurality of partition walls is a part of a plurality of protrusions formed by etching of a growth substrate to form the plurality of LEDs, and wherein the plurality of protrusions is formed before a plurality of semiconductor layers included in the plurality of LEDs is formed on the growth substrate.
	Another embodiment of Chen discloses a display module(200)(FIG. 2; ¶0036).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the embodiment of Chen with the another embodiment of Chen to provide a lighting module that is able to display an image to a user.

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

Hara disclose a display device (Fig. 1; ¶0039) comprising: a plurality of display modules(11-1n)(Figs. 1-3; ¶¶0039, 0024, 0044, 0049); and a support plate(1f)(Fig. 3; ¶0049) configured to support the plurality of display modules(11-1n)(Figs. 1-3; ¶¶0039, 0024, 0044, 0049), wherein each of the plurality of display modules(11-1n)(Figs. 1-3; ¶¶0039, 0024, 0044, 0049) comprises: the same elements 
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the embodiment of Chen modified by the another embodiment of Chen with Hara to provide a display module that may display part of an image with a higher resolution (see e.g., ¶0044).
Lim discloses wherein each of the plurality of partition walls(W1-W3)(FIGs. 11, 13; ¶¶0020, 0045, 0057-0058) is a part of a plurality of protrusions(W1-W3)(FIGs. 11, 13; ¶¶0020, 0045, 0057-0058) formed by etching of a growth substrate to form the plurality of LEDs(13, 15, 17)(FIGs. 10-11; ¶¶0035, 0041, 0056), and wherein the plurality of protrusions(W1-W3)(FIGs. 11, 13; ¶¶0020, 0045, 0057-0058) is formed before a plurality of semiconductor layers included in the plurality of LEDs(13, 15, 17)(FIGs. 10-11; ¶¶0035, 0041, 0056) is formed (¶0056).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the cited embodiments of Chen and Hara with Lim to provide a display device that minimizes the potential of the LEDs becoming damaged during manufacturing. 
	The cited embodiments of Chen, Hara and Lim do not teach a plurality of semiconductor layers included in the plurality of LEDs is formed on the growth substrate, with all the other limitations as claimed.
Other Relevant Prior Art
12.	Other relevant prior art includes:
U.S. Patent Pub. No. 2017/0294479 A1 to Cha et al., which discloses wherein each of the plurality of partition walls(101P)(FIG. 3A; ¶0067) is formed to have a predetermined height so that wavelengths of light emitted from each of the plurality of LEDs(C1, C2, C3)(FIG. 3A; ¶¶0068-0069) do not overlap each other (FIG. 3A: C1, C2, C3; ¶¶0068-0069, 0087).

    PNG
    media_image12.png
    2549
    4671
    media_image12.png
    Greyscale

Conclusion
13.	Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) on 01/27/2022 prompted the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
	Any inquiry concerning this communication or earlier communications from the 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692